Exhibit 10.2
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of the date of
signature by and between ENTREMED, INC., a Delaware corporation having its
principal office at 9640 Medical Center Drive, Rockville, MD 20850 (the
“Company”) and Thomas H. Bliss, Jr. (the “Executive”).
FOR AND IN CONSIDERATION of the mutual premises, agreements and covenants
contained herein, the parties hereto, intending to be legally bound, do hereby
agree as follows:
1. Employment; Position and Duties.
Subject to the terms hereof, the Company hereby agrees to employ Executive
during the Term (as hereafter defined) to act as, and to exercise all of the
powers and functions of its Senior Vice President, Corporate and Business
Development, and to perform such acts and duties and to generally furnish such
services to the Company and its subsidiaries (if any) as is customary for a
senior management person with a similar position in like companies, such
services to include: (i) primary responsibility for the Company’s global
corporate development, business development and alliance management activities,
including management of the Company’s investment banking relationships,
corporate partnering and licensing activities, (ii) developing prospects for
partnering transactions, lead the negotiations of such partnering transactions
and maintain the Company’s relationships with its current key partners,
(iii) overseeing the positioning of the Company as a prospective partner and
manage the related outreach efforts and (iv) working with the Company’s Chief
Executive Officer (the “CEO”) to identify and evaluate strategic business
opportunities, including acquisitions.
Executive shall report directly to the CEO of the Company and have such other
powers, duties and responsibilities as the CEO, in consultation with and
approval of the Board of Directors (the “Board”), shall from time to time
reasonably prescribe. Executive will be a member of the Company’s Senior
Management Team and the Business Development Team. Executive hereby agrees to
accept such employment and shall perform and discharge faithfully, diligently,
and to the best of his abilities such duties and responsibilities and shall
devote sufficient working time and efforts to the business and affairs of the
Company and its subsidiaries.
2. Place of Employment.
While Executive is employed by the Company during the Term, Executive shall
conduct his duties and responsibilities hereunder primarily from the executive
offices located in Rockville, Maryland (except for routine and customary
business travel), or from such other location in the Washington D.C.
metropolitan area as designated from time to time by the CEO.
3. Compensation
     a. Base Salary. While the Company employs The Executive during the Term,
the Company shall pay to Executive an annual base salary (“Base Salary”) of no
less than $280,000, payable in accordance with the Company’s customary payroll
policy for its executives.

1



--------------------------------------------------------------------------------



 



     b. Base Salary Adjustments. Executive’s Base Salary shall be reviewed at
least annually in accordance with the Company’s customary practices for its
executives. The Board or a committee thereof may make such adjustments, as it
deems appropriate in its sole discretion; provided, however, in no event shall
the Company pay Executive a Base Salary of less than $280,000, unless the change
to Executive’s Base Salary was applicable to the annual base salary of all
senior executives of the Company in substantially the same manner. In making
such adjustments the Board or a committee thereof may solicit and give
consideration to the views of the CEO.
     c. Incentive Compensation. While the Company employs Executive during the
Term, Executive’s annual incentive compensation (“Incentive Compensation”) shall
be targeted at 30% of base compensation, the exact amount of which shall be
determined by the Board or a committee thereof in its sole discretion. Executive
shall be eligible for Incentive Compensation commencing at the start of the
Initial Term. Such bonus, if any, shall be paid within ninety (90) days
following the last day of each fiscal year of the Company. In making such
determinations, the Board or a committee thereof may solicit and take into
consideration the views of the CEO.
     d. Certain Other Benefits. Commencing on the first day of the month after
thirty (30) days of continuous service to the Company and throughout the Term,
Executive shall be entitled to participate in any and all employee benefit plans
and arrangements which are available to senior executive officers of the
Company, including without limitation, group medical, disability and life
insurance plans, and Company’s Directors and Officers (D&O) insurance policy.
Executive shall also be afforded no fewer than twenty-three (23) days paid time
off (PTO) pursuant to policies fixed by the Company.
     e. Expenses. The Company shall pay or reimburse Executive for all
reasonable business expenses actually paid or incurred by Executive while
Executive is employed by the Company during the Term subject to reasonable
documentation and in accordance with the Company’s business expense
reimbursement policy; provided, however, such business expenses do not include
personal travel and commuting expenses between Executive’s home in Oxnard,
California and the Company’s offices during Executive’s relocation period.
     f. Relocation Expenses.
     (i) The Company shall reimburse Executive for (i) reasonable expenses for
up to two (2) round trips between Oxnard, California and the Washington D.C.
area for purposes of house hunting, and (ii) reasonable short-term living or
rental expenses for up to three (3) months in the Washington, D.C. area.
     (ii) In addition to the payments set forth in Section 3(f)(i), the Company
shall reimburse Executive an aggregate of $100,000 for relocation expenses (the
“Relocation Expense Payment”), consisting of (i) $50,000, payable in a lump sum
within thirty (30) days of the date of this Agreement and (ii) $50,000 upon the
submission of itemized receipts connected with the relocation from California to
Maryland, payable in a lump sum within 30 calendar days of the submission of
such receipts. The Relocation Expense Payment is intended to be used by
Executive for customary relocation expenses including, but not limited to,
moving company expenses, house hunting, temporary housing, temporary storage or
vehicle transportation costs.

2



--------------------------------------------------------------------------------



 



     (iii) If Executive terminates his employment with the Company without Good
Reason and within twenty four (24) months of the date of this Agreement,
Executive shall reimburse the Company for all or a portion of the Relocation
Expense Payment as follows:
     (a) if the Executive terminates his employment within twelve months of the
date of this Agreement, Executive shall repay 50% of the Relocation Expense
Payment; and
     (b) if the Executive terminates his employment at any time between thirteen
and eighteen months after the date of this Agreement, Executive shall repay 25%
of the Relocation Expense Payment.
Any reimbursement by Executive to the Company of the Relocation Expense Payment
in accordance with this Section 3(f) shall be made within ten (10) business days
of Executive’s voluntary termination date, payable in a lump sum.
4. Term.
The term of this Agreement shall be the period commencing on June 18, 2008 and
continuing for one year (the “Initial Term”); provided, however, that the Term
of this Agreement shall be extended automatically for successive one year
periods (each one-year extension a “Successor Term” and together with the
Initial Term referred to herein as the “Term”) unless written notice of
nonextension is provided by either party to the other party at least sixty (60)
days prior to the end of the Initial Term or any Successor Term. In the event
that this Agreement is not extended at the end of the Initial Term or any
Successor Term and thereby terminates, only paragraphs 6, 7, 8(d), 8(g), 8(h),
8(i) and 11 shall survive such termination, except that Executive shall be
entitled to receive compensation and benefits to the extent expressly provided
herein or by the terms of any of the Company’s compensation and benefit plans,
programs or policies or as required by applicable law.
5. Stock Options.
          (i) Upon Executive’s commencement of employment, the Company shall
grant a stock option to Executive to purchase 200,000 shares of Company common
stock with a per share exercise price equal to the closing price of the
Company’s stock on the date of grant (the “Initial Grant”). The Initial Grant
shall vest as follows, provided the Executive is then employed with the Company
on each such date:

     
3 Months After Date of Grant
  25% of the Initial Grant  
1 Year After Date of Grant
  25% of the Initial Grant  
2 Years After Date of Grant
  25% of the Initial Grant  
3 Years After Date of Grant
  25% of the Initial Grant

          (ii) The Company shall also grant Executive an option to purchase
100,000 shares of Company common stock with a per share exercise price equal to
the closing price of the Company’s stock on the date of grant, which shares
shall vest in full upon the consummation of the first partnering or strategic
transaction initiated solely by the Executive (the “Transaction Grant”). The
Board of Directors shall have the sole discretion to determine whether the
conditions for the vesting of the Transaction Grant have been satisfied.

3



--------------------------------------------------------------------------------



 



          (iii) Other periodic stock and incentive stock option grants to
Executive, if any, while the Company employs Executive during the Term shall be
determined by the Board or a committee thereof in its discretion. In the event
of a termination pursuant to paragraph 8(d) hereof or a resignation pursuant to
paragraph 9 hereof, for which purposes sections 10(a) and 10(c) of this
Agreement shall control, all vested options held by Executive on the effective
date of such termination or resignation shall be exercisable in accordance with
the terms of such grants until the later of the date set forth in such grant or
twelve (12) months following Executive’s date of termination, but in no event
beyond the expiration date of the relevant option. Upon a change in control, as
defined in the Executive’s option agreement, occurring more than six (6) months
after the effective date of this Agreement, all unvested options shall vest and
become exercisable immediately. All other unvested options shall expire in
accordance with the terms of such grants. Except as set forth herein, the terms
of the stock option grants under this paragraph 5 shall be otherwise in
accordance with and subject to the terms of the Company’s 2001 Long Term
Incentive Plan, as amended, or successor plan and such terms and conditions as
the Board or a committee thereof may specify.
6. Unauthorized Disclosure.
During the Term and at all times thereafter, Executive shall not, without the
written consent of the Company, or except as required by applicable law,
disclose to any person, other than a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by Executive of his
duties as an executive officer of the Company, any material confidential
information obtained by Executive while in the employ of the Company with
respect to the businesses of the Company or any of its subsidiaries, including
but not limited to, operations, pricing, contractual or personnel data,
products, discoveries, improvements, trade secrets, license agreements,
marketing information, suppliers, dealers, principles, customers, or methods of
distribution, or any other confidential information the disclosure of which
Executive knows, or in the exercise of reasonable care should know, will be
damaging to the Company; provided, however, that confidential information shall
not include any information known generally to the public or to persons in the
industry of which the Company’s business is a part (in each case, other than as
a result of unauthorized disclosure by Executive) or any information otherwise
considered by the Company not to be confidential.
7. Indemnification.
     a. The Company shall defend, indemnify and hold harmless Executive if he is
made a party, or threatened to be made a party, to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
or investigative (a “Proceeding”), because he is or was an officer or director
of the Company or any of its subsidiaries, affiliates, or successors, or because
he is or was serving in a fiduciary capacity with respect to employee benefit
plans of the Company, whether or not the basis of such Proceeding is alleged
action in an official capacity or otherwise, against all Expenses incurred or
suffered by him in connection with such Proceeding to the fullest extent
authorized by the General Corporation Law of the State of Delaware and any other
applicable law in effect from time to time, and such indemnification shall
continue as to Executive even if he ceases to be an officer or director or is no
longer employed by the Company, and shall inure to the benefit of Executive’s
heirs, executors and administrators.
     b. As used in this Agreement, the term “Expenses” shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements and reasonable

4



--------------------------------------------------------------------------------



 



costs, reasonable attorneys’ fees, reasonable accountants’ fees, and reasonable
disbursements and costs of attachment or similar bonds, investigations, and any
reasonable expenses of establishing a right to indemnification under this
Agreement.
     c. Expenses incurred by Executive in connection with any Proceeding shall
be paid by the Company upon presentation of appropriate documentation and a
giving by Executive of any undertakings required by applicable law.
8. Termination.
     a. Upon Death. If Executive dies while employed by the Company during the
Term, his estate shall be entitled to receive payment of Base Salary through the
last day of the nine (9) months following the month in which his death occurred,
payable over nine (9) months at the Company’s normal pay periods. If, in respect
of the fiscal year in which Executive dies the Board or a committee thereof
determines in its discretion that he would otherwise have been entitled to
receive Incentive Compensation under subparagraph 3(c) by reason of the
operations of the Company during such fiscal year, Executive’s estate shall be
entitled to receive a pro rata portion of his Incentive Compensation for such
fiscal year. Such pro rata portion shall equal the product of (x) the full
amount of such Incentive Compensation, and (y) a fraction, the numerator of
which is the number of days in the fiscal year of Executive’s death prior to the
date of death, and the denominator of which is the total number of days in such
fiscal year.
     b. Termination Upon Disability. The Company may terminate Executive’s
employment hereunder during the Term at the end of any calendar month in the
event of his Disability by giving to Executive written notice of termination. In
the event of any such termination pursuant to this subparagraph 8(b), Executive
shall be entitled to receive his Base Salary, payable in accordance with the
Company’s customary payroll policy for it executives, through the last day of
the nine (9) months following the month in which the date of termination
occurred. If in respect of the fiscal year in which Executive’s employment
terminates pursuant to this subparagraph 8(b) the Board or a committee thereof
determines in its discretion that he would otherwise have been entitled to
receive Incentive Compensation under subparagraph 3(c) by reason of the
operations of the Company during such fiscal year, Executive shall be entitled
to receive a pro rata portion of his Incentive Compensation for such year. Such
pro rata portion shall equal the product of (x) the full amount of such
Incentive Compensation, and (y) a fraction, the numerator of which is the number
of days in the fiscal year of Executive’s termination on account of Disability
prior to the date of termination, and the denominator of which is the total
number of days in such fiscal year.
     c. Termination for Cause. The Company may terminate Executive’s employment
hereunder at any time during the Term for Cause by giving to Executive written
notice of termination that specifies the reasons for and date of termination,
subject to the terms of sub-paragraph 10(a) hereunder. Upon any such termination
for Cause under this subparagraph 8(c), the Company shall pay to Executive Base
Salary through the date of termination, including the benefits provided at
paragraph 3(d), and the Company shall have no further obligations under this
Agreement.
     d. Termination Without Cause. The Company may terminate Executive’s
employment with the Company at any time during the Term, for any reason and
without Cause, by giving him written notice thirty (30) days prior to the date
of termination. Until the effective date of any such termination, the Company
shall continue to pay to Executive the full compensation specified in this
Agreement, including the benefits provided at paragraph 3(d). Following the date
of termination,

5



--------------------------------------------------------------------------------



 



Executive shall make himself reasonably available to members of the Board, the
CEO, and other senior managers and officers of the Company to assist in the
transition of responsibilities and information to others and to facilitate the
orderly conduct of business operations. Upon termination, the Company shall have
no other financial obligations to Executive under any compensation or benefit
plan, program or policy and Executive’s participation in the Company’s
compensation and benefit plans, programs and policies shall cease as of the date
of Executive’s termination except as set forth herein or as expressly provided
under the terms of any such plans, programs or policies, or as required by
applicable law. However, in addition to the above, if Executive is terminated
(i) pursuant to this subparagraph 8(d) or (ii) the Term is not extended in
accordance with Section 4 and for any reason other than Cause, the Company shall
(i) pay Executive a severance amount equal to nine (9) months Base Salary over
the following nine (9) months at the Company’s normal pay periods, and
(ii) provide Executive coverage under the Company’s health insurance program,
under the same terms as are available to other senior executive officers of the
Company, for a period of nine (9) months, after which Executive would be
eligible for COBRA continuation coverage, or until he has obtained substantially
equivalent new coverage, as determined by the Board or a committee thereof in
its discretion, through successor employment, whichever occurs sooner. If, in
respect of the fiscal year in which Executive’s employment terminates pursuant
to this subparagraph 8(d), the Board or a committee thereof determines in its
discretion that he would otherwise have been entitled to receive Incentive
Compensation under subparagraph 3(c) by reason of the operations of the Company
during such fiscal year, Executive shall be entitled to receive a pro rata
portion of his Incentive Compensation for such year. Such pro rata portion shall
equal the product of (x) the full amount of such Incentive Compensation, and
(y) a fraction, the numerator of which is the number of days in the fiscal year
of Executive’s termination without Cause prior to the date of termination, and
the denominator of which is the total number of days in such fiscal year.
     e. Resignation for Other than Good Reason. Executive may voluntarily
terminate his employment with the Company during the Term for any reason upon at
least thirty (30) days prior written notice, which specifies the effective date
of termination. Until the effective date of such termination, the Company shall
continue to pay him the full compensation specified in this Agreement, including
the benefits provided at paragraph 3(d), provided he continues to perform his
duties during this period. Thereafter, the Company shall have no further
obligations to him under this Agreement. This subparagraph 8(e) shall not apply
to Executive’s resignation for Good Reason pursuant to paragraph 9 hereof.
     f. No Mitigation. The parties hereto acknowledge and agree that, in the
event Executive’s employment with the Company is terminated pursuant to this
paragraph 8, he shall not be required to mitigate his damages by affirmatively
seeking other employment. Further, except as provided in subparagraph 8(d)(ii)
above, the amount of any payment or benefit provided for in this Agreement shall
not be reduced by any compensation earned by him or benefit provided to him as
the result of employment by another employer or otherwise.
     g. Non-Competition. For the period of (i) twelve (12) months after
resignation for other than for Good Reason, or (ii) six (6) months after
termination of employment with the Company for any other reason, Executive shall
not, as an individual, principal, agent, employee, consultant or otherwise,
directly or indirectly, or with respect to any company or entity with which the
Company has concluded partnership, licensing, joint research and development or
other similar business agreements during his employment with the Company, render
any services to any firm or company or any division or subsidiary of any firm or
company, engaged in the development or commercialization of compounds, analogs
or derivatives of those compounds that (a) are of a similar

6



--------------------------------------------------------------------------------



 



type, that is, small molecules, (for example, but not limited to, small
peptidomimetic molecules), (b) have more than one mechanism of action and
cellular pathway in common with; and (c) are within the same field (i.e.
oncology or inflammation) as, those being developed and or commercialized by the
Company during the Term (“Competing Company”). In addition, for an additional
period of six (6) months after the six-month period set forth above and subject
to Section 6 hereof, Executive only may provide services to such a Competing
Company if Executive does not work on, or furnish confidential information
regarding, any matter related to such compounds defined above. Moreover, for a
period of twelve (12) months after the termination of Executive’s employment
with the Company, Executive shall not take any action, without the prior written
consent of the Company, to assist Executive’s successor employer or any other
entity in recruiting or hiring any other employee who was an employee of the
Company during Executive’s employment. This prohibition includes (i) identifying
to such successor employer or its agents or such other entity, the person or
persons who have special knowledge concerning the Company or its inventions,
processes, methods or confidential affairs, and (ii) commenting to Executive’s
successor employer or its agents or such other entity about the quantity or
work, quality of work, special knowledge or personal characteristics of any
person who is still employed by the Company. Executive also agrees that he will
not provide such information to a prospective employer or to an executive search
firm during interviews preceding possible employment.
     h. Non-Disparagement. During the Term and thereafter, Executive shall not
communicate negatively about or otherwise disparage the Company or its products
or each and any of the released parties described in subparagraph 8(i) in any
way whatsoever except as may be required for truthful sworn testimony or in
connection with a legal or administrative proceeding, report, claim or dispute.
The Company, acting in its official capacity, shall not make any public false,
disparaging or derogatory statements in connection with or concerning
Executive’s service to the Company except as may be required for truthful sworn
testimony or in connection with a legal or administrative proceeding, report,
claim or dispute. After termination, in the event Executive materially breaches
any of the conditions set forth herein or in any other paragraph of this
Agreement, the Company may discontinue the provision of any payment or benefits
to him under this Agreement, and in such event he shall forfeit his entitlement
to any further termination payments or benefits under this Agreement. After
termination, in the event the Company materially breaches any of the conditions
set forth herein or in any other paragraph of this Agreement, the Executive may
pursue any remedies available to him at law.
     i. Release. In consideration of Executive’s receipt of severance benefits
subject to and in accordance with subparagraphs 8(b) and (d) and paragraph 9 of
this Agreement, Executive agrees that, upon his first receipt and acceptance of
any such benefits, he shall have released and forever discharged the Company,
its subsidiaries and affiliates, successors and assigns, predecessors and all of
their respective officers, directors, employees and agents and employee benefits
plans from all claims, demands, liabilities and causes of action arising out of
facts or occurrences arising or occurring at any time up to and including the
time of Executive’s termination or resignation, whether known or unknown, and
the parties hereto contemplate that this release shall be broadly construed.
9. Resignation for Good Reason.
If Executive has Good Reason during the Term, Executive may resign at any time
during the Term by providing at least thirty (30) days prior written notice to
the Company that specifies the reason for, and the effective date of, his
resignation. If Executive resigns during the Term for Good Reason, such
resignation shall be deemed a Termination without Cause under subparagraph 8(d)
hereof and

7



--------------------------------------------------------------------------------



 



Executive shall receive the compensation and benefits provided under
subparagraph 8(d) hereof as if he had been terminated without Cause.
10. Definitions.
     a. “Cause” shall mean Executive’s (i) habitual drunkenness or drug
addiction, (ii) material failure to perform and discharge his duties and
responsibilities hereunder, (iii) misconduct that is materially and
significantly injurious to the Company, (iv) conviction of a felony involving
the personal dishonesty of Executive or moral turpitude, (v) conviction of any
crime or offense involving the property of the Company or (vi) material breach
of Executive’s obligations under this Agreement, provided, however, with regard
to Section 10(a)(ii) and 10(a)(vi) above, the parties exclude for this purpose
an action not taken in bad faith that is remedied by Executive promptly upon
receipt of written notice thereof given to the Company.
     b. “Disability” shall mean the Executive’s incapacity due to physical or
mental illness which prevents the proper performance of Executive’s duties as
set forth herein or established pursuant hereto for ninety (90) days in any
twelve (12) month period of the Term. A qualified independent physician mutually
selected by the Company and the Executive shall determine any questions as to
the existence or extent of illness or incapacity of Executive, upon which the
Company and Executive cannot agree. The determination of such physician
certified in writing to the Company and to the Executive shall be final and
conclusive for all purposes of this Agreement. For purposes of the disability
provisions of this Agreement, if the Executive is unable to act on his own
behalf due to incapacity, any person legally authorized to do so may act on the
Executive’s behalf.
     c. “Good Reason” shall mean the occurrence of any of the following events
during the Term: (A) the assignment to Executive of any duties inconsistent in
any material respect with Executive’s position, authority, duties or
responsibilities as of the commencement of the Term or any other action by the
Company which results in a diminution in any material respect in such position,
duties or responsibilities, excluding for this purpose an isolated and
inadvertent action not taken in bad faith that is remedied by the Company
promptly after receipt of written notice thereof given by Executive; (B) a
reduction by the Company in Executive’s annual Base Salary as in effect on the
date hereof or subsequently in effect hereunder, except as agreed to by
Executive, unless such change was applicable to all senior executives of the
Company; (C) the failure by the Company to continue to provide Executive with
benefits substantially similar to those enjoyed by him under any of the
Company’s pension, life insurance, medical, health and accident, disability or
other welfare plans in which he was participating as of the commencement of the
Term or subsequently in effect hereunder, unless such change was applicable to
all senior executives of the Company; (D) the failure by the Company to pay to
Executive any deferred compensation when due under any deferred compensation
plan or agreement applicable to him; (E) the failure by the Company to honor in
any material respect the terms and provisions of this Agreement; or (G) a
requirement by the Company that Executive conduct his duties and
responsibilities from a permanent location more than fifty (50) miles from the
place of employment, as defined in paragraph 2 herein.
11. Miscellaneous.
     a. Assignments and Binding Effect. The respective rights and obligations of
the parties under this Agreement shall be binding upon the parties hereto and
their heirs, executors, administrators, successors, and assigns, including, in
the case of the Company, any other corporation

8



--------------------------------------------------------------------------------



 



or entity with which the Company may be merged or otherwise combined and, in the
case of Executive, his estate or other legal representatives.
     b. No Assignment of Benefits. Except as otherwise provided herein or by
applicable law, no right or interest of the Executive under this Agreement shall
be assignable or transferable, in whole or in part, either directly or by the
operation of law or otherwise, including without limitation execution, levy,
garnishment, attachment, pledge or in any manner; no attempted transfer thereof
shall be effective.
     c. Governing Law. This Agreement shall be governed as to its validity,
interpretation and effect by the laws of the State of Maryland, without
reference to its conflict of laws provisions.
     d. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid, illegal, or unenforceable for any
reason, the remaining provisions and portions of this Agreement shall remain in
full force and effect to the fullest extent permitted by law. Such invalid,
illegal or unenforceable provision(s) shall be deemed modified to the extent
necessary to make it (them) valid, legal, and enforceable.
     e. Withholding. All amounts payable hereunder shall be paid net of any
applicable withholding required under federal, state or local laws and any
additional withholding to which Executive has agreed.
     f. Entire Agreement; Amendments. This Agreement constitutes the entire
Agreement and understanding of the Company and Executive with respect to the
terms of Executive’s employment with the Company and supersedes all prior
discussions, understandings and agreements with respect thereto.
     g. Captions. All captions and headings used herein are for convenient
reference only and do not form part of this Agreement.
     h. Waiver. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
and signed by the Executive and the Board or its delegate. The failure of the
Company or the Executive to insist upon strict compliance with the terms of this
Agreement or the failure of the Company or the Executive to assert any right the
Company or the Executive may have hereunder shall not be deemed a waiver of such
provision or right or any other provision of this Agreement.
     f. Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and shall be delivered by hand, or mailed by
registered or certified mail, return receipt requested, first call postage
prepaid, addressed as follows:
If to Executive:
Thomas H. Bliss, Jr.
c/o EntreMed, Inc.
9640 Medical Center Drive
Rockville, Maryland 20850
If to the Company:

9



--------------------------------------------------------------------------------



 



EntreMed, Inc.
9640 Medical Center Dive
Rockville, Maryland 20850
Attn.: Chief Executive Officer
     g. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute one and the same agreement.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of June 18, 2008.

                  EXECUTIVE    
 
                          Thomas H. Bliss, Jr.    
 
                ENTREMED, INC.    
 
           
 
  By:        
 
     
 
James S. Burns    
 
      President and Chief Executive Officer    

11